Mr. Justice Huger
delivered the opinion of the court:
That a promise must be proved, as laid in the declaration, is not denied; but it is contended that the promise laid in this case has been proved. It is true that the plaintiff has proved that each of the defendants signed this note. But he has not proved that they jointly .signed it. The evidence on the contrary, distinctly shews that Pickett not only did not jointly, with Griffith, sign the note ; but that he knew not that it was signed by Griffith. He clearly made no contract jointly with Griffith,- and this is distinctly charged in the declaration.
The declaration charges Pickett with having entered into a joint promise with Griffith and Oats. Pickett in his plea denies it, and the evidence supports the plea.
A new trial must be ordered.
Justices Johnson, Notl and Richardson, concurred,.